Citation Nr: 1504383	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2014, the Veteran's claim was remanded to obtain an addendum medical opinion regarding his bilateral hearing loss and tinnitus.  A review of the record shows such an opinion was obtained in May 2014 and associated with the claims file.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, tinnitus was incurred during active service and symptoms have been continuous since separation. 

2.  The Veteran's bilateral hearing loss is not causally or etiologically related to his period of active service; the Veteran's symptoms of bilateral hearing loss were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current symptoms of tinnitus and bilateral hearing loss are related to his work as a construction machine operator during active service, which exposed him to loud noise.  Indeed, the Veteran's DD-214 shows that his military occupational specialty (MOS) was a construction machine operator.  

Turning to the claim for service connection for tinnitus, the Board notes that the Veteran is competent to testify to in-service acoustic trauma and post-service symptoms of tinnitus because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  Specifically, at the December 2011 VA hearing loss examination, the Veteran described bilateral tinnitus, with more severe symptoms in the left ear.  He indicated that his symptoms began approximately ten years prior.
However, in his January 2012 Notice of Disagreement, the Veteran stated that he misunderstood the question asked by the examiner.  He thought he was asked how long he had been wearing hearing aids, which would be ten years, and not how long he had been having trouble, generally, with his hearing.  He described his tinnitus symptoms as sounding like the beating of a drum and explained that even at the time of separation, he had he would ask people to repeat themselves because he had difficulty hearing, to include as due to the tinnitus symptoms.

The Board acknowledges there is a lack of contemporaneous medical evidence showing a tinnitus disability until many years after service and has considered such as a factor in the analysis of this service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Board finds the Veteran's lay statements are credible with regard to his assertion that he has had tinnitus symptoms since separation from service.  The only inconsistency with regard to his assertion appeared in the December 2011 examination report that noted an onset of tinnitus of approximately ten years prior.  However, the Veteran subsequently indicated that his symptoms only worsened over time and that he had provided an onset date as to when he began wearing hearing aids.  A review of VA treatment records confirm the Veteran was provided hearing aids, but a date was not specified.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus was incurred in service and has been continuous since separation from service discharge.  Therefore, service connection is warranted.  See 38 U.S.C.A.  § 5107; 38 C.F.R. §§ 3.102, 3.303(b), (d); Gilbert, 1 Vet. App. at 49.  

Regarding bilateral hearing loss, the December 2011 VA examination shows the Veteran currently has bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2014).  The Board also acknowledges the Veteran's in-service noise exposure.  However, the evidence does not show that the Veteran's hearing loss was caused or aggravated by active duty, and his conditions were not shown to be continuous since separation from service.  

In December 2011, the Veteran underwent a VA examination in which the examiner reviewed the Veteran's claims file and opined that the Veteran's bilateral hearing loss was less likely than not due to service because his hearing was normal at separation.  The Veteran indicated that he had difficulty hearing for the past fifteen years.  

An addendum opinion was obtained in May 2014.  The examiner concluded that the Veteran's bilateral hearing loss was less likely than not caused or aggravated by the Veteran's active service.  Specifically, the examiner addressed the Veteran's "borderline" hearing impairment at entry that was noted in the March 2014 Remand directives.  The examiner indicated that the Veteran's hearing was actually within normal limits at separation.  Indeed, the Board notes that the Veteran's hearing was measured at twenty decibels at 4000 hertz and that the threshold for normal hearing is from zero to twenty decibels, with higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The examiner also referenced the Institute of Medicine's report on hearing loss and tinnitus, which found that there was no scientific basis on which to conclude that hearing loss could appear many years after noise exposure that could be causally related to that noise exposure if hearing was normal immediately after exposure.  The examiner emphasized that there was no evidence of acoustic damage when the Veteran separated from service.  

The Veteran is competent to describe symptoms he experienced, such as difficulty hearing, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing hearing loss based on audiogram results and identifying a nexus to a persistent disability involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In short, there is no evidence of bilateral hearing loss within one year of separation of service, and while the Veteran is competent to report general difficulty hearing, he is not competent to diagnose himself with hearing loss for VA compensation purposes.  

Moreover, the Veteran stated in his December 2011 VA examination that his symptoms of hearing loss began fifteen years prior.  Even in his 2012 Notice of Disagreement, he stated that he had been given hearing aids ten years prior, which was still over thirty years after he separated from service.

Therefore, the evidence does not show that the Veteran's current bilateral hearing loss was caused or aggravated by active duty service or that his condition was chronic during service or continuous since separation.  As such, a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

With regard to the Veteran's claim for service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the Veteran's claim for service connection for bilateral hearing loss, the duty to notify was satisfied by a September 2011 letter to the Veteran. 

Next, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, a VA examination, and a VA addendum opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examination report and addendum opinion reflect consideration of the Veteran's reported and documented history.  Moreover, the Veteran has not challenged the adequacy or thoroughness of the examination and addendum, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss is denied. 



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


